EXHIBIT 10.2

 

AMENDMENT NO. 1 TO VENDOR AGREEMENT

 

This Amendment No. 1 (“Amendment No. 1”) to the Vendor Agreement dated
October 14, 2009 by and among GE Commercial Distribution Finance Corporation,
Arctic Cat Sales Inc. and Arctic Cat Inc. (the Vendor Agreement”), is entered
into as of this 20th day of October, 2009.  Capitalized terms used and not
otherwise defined in this Amendment No. 1 shall have the same meaning as in the
Vendor Agreement.

 

(1)           Recital (b) of the Vendor Agreement is hereby amended by deleting
the clause “the later of (i) the effective date of the termination of such
agreement with Textron and (ii)”.

 

(2)           Except as set forth in this Amendment No. 1, the Vendor Agreement
remains in full force and effect, without change or modification.

 

IN WITNESS WHEREOF, the parties have entered into this Amendment No. 1 as of the
date first written above.

 

 

Arctic Cat Inc.

 

 

 

 

By:

/s/ TIMOTHY C. DELMORE

 

Print Name:

Timothy C. Delmore

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

Arctic Cat Sales Inc.

 

 

 

 

By:

/s/ TIMOTHY C. DELMORE

 

Print Name:

Timothy C. Delmore

 

Title:

Chief Financial Officer

 

 

 

 

GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION

 

 

 

 

By:

/s/ PETER K. LANNAN

 

Print Name:

Peter K. Lannon

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------